 



Exhibit 10.14
EZCORP, Inc. 2008 Incentive Compensation Plan
PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND ARE BEING FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION IN A CONFIDENTIAL TREATMENT REQUEST UNDER
RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE SYMBOL “[***]
IN THIS EXHIBIT INDICATES THAT INFORMATION HAS BEEN OMITTED.
(EZCORP LOGO) [d52356d5235600.gif]
FY 2008 Incentive Compensation Program

 



--------------------------------------------------------------------------------



 



FY 2008 Incentive Compensation Program
Policy
It is a policy of EZCORP, Inc. and its wholly owned affiliates (also referred to
as “the Company”) to offer a total compensation package which is commensurate
with the job assigned, competitive within the affiliated industry, and
reflective of the value of each individual’s performance and overall
contribution towards the short and long term success of the Company.
As a supplement to the base compensation paid and stock awards granted by
EZCORP, the Company offers the FY2008 Incentive Compensation Program (the
“Program”) to reward the accomplishment of corporate, business unit, and
personal objectives for select key associates. This Program is designed to
motivate selected associates to strive for excellence in both Company and
specific personal objectives and provides incentive compensation awards for
their achievement.
Objectives
The primary objectives of the EZCORP Incentive Compensation Program are:

  1.   To provide an incentive for individuals to drive their performance to
achieve strategic Company and personal objectives.     2.   To attract, retain
and motivate top-quality associates who are able to add significant value to the
Company’s performance.     3.   To provide incentive compensation opportunities
which are competitive for the associate levels and the affiliated industry.

Eligibility for Participation
The Compensation Advisory Group (President/CEO, SVP Administration and the SVP &
CFO) will recommend to the Board Compensation Committee, who will approve the
positions that will participate in the Program. Participants are generally
selected from positions that typically have incentive-based compensation
components in the industry and from individuals who make meaningful and
substantial contributions to the business. Participation in the Program will be
determined prior to the beginning of the fiscal year. Eligible associates will
usually be drawn from:

  1.   Officers and Executives of the Company.     2.   Regional and Corporate
Director Level Management     3.   Key Management individuals as determined by
the Compensation Advisory Group and approved by the Board Compensation
Committee.

Setting of Financial Measurements and Individual Objectives
Company Objective:
The President/CEO will recommend, and the Board of Directors will approve
specific financial measures and set Company Objectives that will be used to
determine the incentive awards for the year.
Individual Objectives:
The Executive Committee will determine overall departmental objectives and
assign some or all of those objectives as Personal Objectives to specific
individual participants.

 



--------------------------------------------------------------------------------



 



Awards will be based on the level of attainment of both the Company Objectives
and the Personal Objectives of each participant. However, the Board of Directors
will set a minimum financial threshold that must be attained for any incentive
compensation to be paid.
The Company’s Minimum Financial Objective for FY2008 (below which no incentive
awards will be made) will be a net income of:
[***]
Company management will conduct periodic progress reviews with participants
during the year in the monthly Key Performance Review (KPR) meetings to monitor
progress and ensure on-going focus and alignment.
FY 2008 Company Objectives and Incentive Targets
Net Income will be used to determine actual financial award payouts for FY2008.
For purposes of this Program, “Net Income” is defined as the net income shown on
the audited financial statements, adjusted for any special items, charges and
credits, which the Board Compensation Committee, in its sole discretion,
determines are unusual or infrequently occurring events or situations and that
generally do not provide or require cash, and also are not subject to the direct
control of management.
However, the Board Compensation Committee may elect to translate the Company’s
Net Income objectives to “Earnings Per Share” objective and utilize that Company
Objective for specific participants. For purposes of this Program, “Earnings Per
Shares” is defined as the “Net Income” as defined above divided by the diluted
weighted average number of shares outstanding for the year. The Board
Compensation Committee, in its sole discretion, may adjust number of shares used
in this calculation to take into account any unusual special occurrences that
may have unfairly impacted this calculation.
The Company’s net income goal for Incentive Compensation is [***]. The minimum
threshold for any payout is reached at [***] and the maximum payout is achieved
at [***].
Based upon these Net Income goals, the Earnings Per Share goals for FY2008 will
be a minimum level of [***] EPS, a target level of [***] EPS, and a maximum
level of [***] EPS.
The payout for financial participation for a participant can be read from the
following matrix based on FY2008 “Net Income” and “Earnings Per Share”:

                         
Net Income
    [***]       [***]       [***]  
 
                       
 
                       
Bonus Payout
    50 %     100 %     150 %
 
                       
Earning Per Share
    [***]       [***]       [***]  

FY 2008 Personal Objectives and Incentive Targets

  1.   The Board Compensation Committee establishes all of the Incentive
Compensation Plan objectives for the Chairman of the Board and the
President/CEO. The Chairman of the Board and the President/CEO do not have
Personal Objectives as defined by this Plan and will have their incentive award
determined solely by the achievement of the overall Company’s Financial
Objectives as approved by the Board Compensation Committee.

 



--------------------------------------------------------------------------------



 



  2.   The Executive Committee has established Departmental Objectives for
FY2008 for all other participants. Based upon those Departmental Objectives,
participants have been assigned Personal Objectives for the FY2008 Incentive
Compensation Program. Except for the Company Objectives of the Chairman of the
Board and the President/CEO, these Personal Objectives are subject to revisions
based upon changing circumstances as deemed appropriate by the President/CEO
throughout the year.     3.   The quality of the output of specific Personal
Objectives will be a substantial portion of the payout rating. To ensure
consistency in the scoring of the performance in achieving Personal Objectives
by individual participants, the following definitions and payout structure are
provided:

             
*
  Achieved or exceeds the target goal       Payout 100%
 
           
*
  Slight miss of the target goal       Payout 50% to 75%
 
           
*
  Miss minimum target goal       Payout zero

  4.   The Personal Objectives portion of the incentive award is maximized at
[***] of the allocated percentage. For participants, other than the Chairman of
the Board and the President/CEO, the Executive Committee will determine scores
to be given.     5.   The relative weighting of Company and Personal Objectives
will be determined based upon the individual position and the amount of control
they have on the achievement of the Objectives. Therefore, individual
participants will have different weighting between Company and Personal
Objectives, as shown in Schedule “A”.

Calculation of Incentive Compensation Payout
The Company Objectives and the Personal Objectives will be scored based upon the
actual results achieved for the Program year. Each participant’s actual payout
will be determined using the formula below:

                  A.  
% Company Objective Participation
  ___%   (A1)   (assigned, see personal documentation)    
 
               
Matrix Rating
  ___%   (A2)   (Company financial goal; percent achievement)    
 
               
(A1 x A2) =
  ___%   (A3)   (Company Objective Factor) B.  
% Personal Objectives Participation
  ___%   (B1)   (assigned, see personal documentation)    
 
               
Weighted Rating for Personal Objectives
  ___%   (B2)   (sum of all personal objective ratings divided by the number of
assigned objectives)    
 
               
(B1 x B2) =
  ___%   (B3)   (Personal Objective Factor) C.  
Base Salary as of October 1, 2007
$ ___   (C1)        
 
               
Participation Factor
  ___%   (C2)   (Sum of A3 + B3)    
 
               
(C1 x C2) =
$ ___   (C3)   Incentive Payout

 



--------------------------------------------------------------------------------



 



Calculation Example:

1.   Participant has a base salary = $60,000   2.   Participant has a Company
Objective incentive potential of 5% of Base Salary   3.   Participant has a
Personal Objective incentive potential of 10% of Base Salary   4.   The Company
achieves Net Income resulting in a 150% financial payout   5.   Participant
achieved 75% of overall weighting for Personal Objectives

                      A.  
Company Obj. Potential
    5 %   (A1)   (assigned, see personal documentation)    
 
                   
Company Matrix Rating
    150 %   (A2)        
 
                   
(A1 x A2) =
    7.5 %   (A3)   (Company Factor) B.  
Personal Obj. Potential
    10 %   (B1)   (assigned, see personal documentation)    
 
                   
Weighted Rating
    75 %   (B2)   (sum of all personal objective ratings divided by the number
of assigned objectives)    
 
                   
(B1 x B2) =
    7.5 %   (B3)   (Objective Factor)   C.  
Base Salary as of 10/1/07
  $ 60,000     (C1)        
Participation Factor
(A3 + B3)
    15.0 %   (C2)   (Sum of Company Factor and Personal Factor)    
(C1 x C2) =
  $ 9,000     (C3)   Incentive Payout    
 
               

Incentive Program Funding
Funding for the Incentive Compensation Program will be based on the number of
participants selected for the individual Program year and their individual level
of participation. At the beginning of each fiscal year, a budget will be
established based on participant information and on economic, operational and
financial profitability. The full amount of the Program payouts will be included
in the administrative expense of the Company prior to the determination of the
Company’s final results for ICP purposes. Therefore, the funding of the ICP
payouts is a part of the financial results of the Company for incentive
calculations.
Administration of the Program
Amendments to or termination of the Program
While it is the intention of the Company to provide an incentive compensation
plan annually, the company, with the approval of the Compensation Committee,
reserves the right to:

  ü   Amend or modify the incentive plan in its entirety;     ü   Suspend or
terminate the Program at any time.

Performance Measurement

  1.   Except for the Chairman of the Board and the President/CEO (whose awards
are determined by the Board Compensation Committee based upon their specific
criteria), the Executive Committee, at its sole discretion, will score each
departmental objective and the individual performance of each ICP participant as
it relates to that specific Objective. Participants who share a common Personal

 



--------------------------------------------------------------------------------



 



      Objective may be rated differently based upon their contribution to the
achievement or lack of achievement of that specific objective.     2.   The fact
that an associate is initially selected as eligible to participate in the ICP
does not mean that he or she is entitled to or guaranteed receipt of an
incentive compensation award.     3.   Actions taken by a Participant in the
Program to enhance his or her incentive pay at the expense of the long-term
benefit of the Company will result in the Participant being disqualified as a
Program Participant, at the sole discretion of the Company.     4.   Except for
the Chairman of the Board and the President/CEO, if it can be determined by the
Company, at its sole discretion, that a Participant’s actions throughout the ICP
year did not support or actually worked against their team’s ability to meet its
objective, the Participant will not receive any incentive compensation award
even if all of the objectives are obtained. For the Chairman of the Board and
the President/CEO, the Board Compensation Committee may make this determination
and their decision will be final and binding.     5.   The Compensation Advisory
Group reserves the right, in its sole discretion, to establish the measurement
systems associated with this Program and to approve in advance, departmental and
Personal Objectives.     6.   Any participant who receives an “UNSATISFACTORY”
appraisal rating as determined by the Company or the Board Compensation
Committee, in its sole discretion, for the incentive period will not be eligible
for an incentive award for that period.

No Implied Contract
The information presented in this Program shall not in any way be construed to
constitute a binding employment or compensation contract between the Company and
its associates, nor shall it in any way affect the “employment-at-will
relationship” between associates and the Company.
Rules Concerning Awards Payments and Participation

  1.   Participants must be employed with the Company at the time incentive
payments are made to be eligible to receive an award     2.   Participants who
voluntarily or involuntarily leave the service of the Company shall not be
entitled to receive an award at the end of the Program year.     3.   Except for
the Chairman of the Board, the President/CEO and all company officers,
recommendations to include a new hire, change a participant’s incentive level or
add a promoted associate into the Program at any time during the Program year
must be approved by the President/CEO. This action is mandatory before informing
any associate of their participation in the Program. Partial year participant
awards, if any, will be prorated based upon full months of the associate’s
inclusion into the Program and their achievement of Program year objectives.    
4.   Associates hired after the second fiscal quarter (March 31, 2008) will not
normally be eligible for participation until the following Program year. The
President/CEO must approve any exceptions to the above in advance. Approval of
such exception is mandatory before informing any associate of their
participation in the Program.

 



--------------------------------------------------------------------------------



 



Discretionary Awards
The President/CEO will have the authority to award “discretionary bonuses” at
year-end. These awards will be granted to individuals based upon the associate’s
contribution toward either the achievement of the Company’s strategic objectives
or the FY2008 financial plan. Individual awards will not exceed [***]; aggregate
of awards will not exceed [***] annually.
Effective Date of the Program:
This Program shall be in effect for the fiscal year 2008.
Approvals:

     
/s/ Joe Rotunda
 
Joe Rotunda
  Date: 10-1-07 
President & Chief Executive Officer
   
 
   
/s/ Robert Kasenter
 
Robert Kasenter
  Date: 10-1-07 
Sr. Vice President, Administration
   
 
   
/s/ Connie Kondik
 
Connie Kondik
  Date: 10-1-07 
VP & General Counsel, Secretary to the Board
Confirming Compensation Committee Approval
   

 



--------------------------------------------------------------------------------



 



Schedule A
FY 2008 ICP Participants List
[***]
2008 ICP Objectives
[***]

 